EXHIBIT 10.2

AMENDMENT NO. 1

TO

CABOT CORPORATION

AMENDED AND RESTATED DEFERRED COMPENSATION PLAN

Cabot Corporation, a Delaware corporation (the “Company”), pursuant to Section 9
of the Cabot Corporation Amended and Restated Deferred Compensation Plan (the
“Plan”), hereby amends the Plan, as follows, effective from November 9, 2007:

The third paragraph of Section 5(a) is amended in its entirety to read as
follows:

“ Upon making a separation-from-service election, a Participant may elect to
have amounts distributable pursuant to such election paid either in a lump sum
or in installments over a period of five, ten or fifteen years (a
“form-of-payment election”). If a Participant chooses a lump sum form of
payment, such lump sum shall be paid as soon as reasonably practicable, but no
later than 60 days following such separation from service, subject to any
election change pursuant to Section 5(b). If a Consultant or an Eligible
Employee chooses an installment form of payment, installment payments shall be
paid monthly and shall commence as of the first day of the calendar year
following the date such Participant separates from service, subject to any
election change pursuant to Section 5(b). If a Director chooses an installment
form of payment, installment payments shall be paid quarterly and shall commence
as of the last day of the quarter in which the Director separates from service.
Notwithstanding a Participant’s election under this Section 5(a) to receive
installment payments, if the present value of the amount to be paid in
installments is less than $50,000 at the time of the Participant’s separation
from service, all amounts distributable to such Participant under (ii) above
shall be paid in a lump sum as soon as reasonably practicable, but no later than
60 days following such separation.”

In Witness Whereof, the Company has caused this Amendment to be signed by its
duly authorized officer this 9th day of November, 2007.

 

CABOT CORPORATION By:  

/s/ Robby D. Sisco

Its:   Vice President-Human Resources